                Case 2:19-cv-01891-MAT Document 14 Filed 04/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9

10   SYDNEY B.,                                          Civil No. 2:19-CV-01891-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            It is hereby ORDERED that the case shall be remanded pursuant to sentence four of 42

16   U.S.C. § 405(g). Upon remand, the Appeals Council will instruct the Administrative Law Judge

17   to evaluate the nature and severity of all of the claimant’s alleged impairments; further evaluate

18   the medical source opinions of record, including but not limited to the opinion of Sarah Phillip,

19   M.D., and provide rationale for the weight accorded to each of them; further evaluate the

20   claimant’s residual functional capacity; further evaluate the claimant’s testimony related to her

21   symptoms, and the side effects from her prescribed medications; further consider the lay witness

22   testimony of the claimant’s mother; and obtain supplemental evidence from a vocational expert

23   to clarify the effect of the assessed limitations on the claimant’s occupational base. Upon proper

24   presentation, Plaintiff will be entitled to attorneys’ fees under the Equal Access to Justice Act, 28

     Page 1         ORDER - [2:19-CV-01891-MAT]
               Case 2:19-cv-01891-MAT Document 14 Filed 04/17/20 Page 2 of 2


 1
     U.S.C. §2412 et seq.
 2
              DATED this 17th day of April, 2020.
 3

 4

 5
                                                    A
                                                    Mary Alice Theiler
                                                    United States Magistrate Judge
 6

 7

 8
     Presented by:
 9
     s/ David J. Burdett
10   DAVID J. BURDETT
     Special Assistant U.S. Attorney
11   Office of the General Counsel
     Social Security Administration
12   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
13   Telephone: (206) 615-2522
     Fax: (206) 615-2531
14   david.burdett@ssa.gov

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-01891-MAT]
